DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-12 are pending.
Claim 6 is cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Arguments
Citing Examiner’s Answer (11/19/2020), Applicant seems to argue that Hultgren does not teach or suggest that the teeth are in direct contact.  Nothing in Examiner’s Answer suggests that Hultgren is to be thusly read.   Examiner’s Answer merely argues that the term “contact” recited in the claims at issue is to be construed broadly—that is, to mean immediate proximity.
We turn now to the new question concerning whether Hultgren teaches that the teeth are in direct contact.  The relevant portions of Hultgren are as follows (emphases added):  
[0075] In the embodiment shown, the sensors 348a-f are disposed around the dentition of the patient. Sensor 348a is disposed at a position on the dental appliance 112 that is near the left, upper cuspid of the patient P when the dental appliance 112 is being worn. Similarly, sensor 348b is near the right, upper cuspid; sensor 348c, the left first molar; sensor 348d, the right first molar; sensor 348e, the left second molar; and sensor 348f, the right second molar. Although the embodiment shown includes six sensors 348a-f, other embodiments are possible with more or fewer sensors. For example, in some in some embodiments, only a single sensor is included. In some embodiments, the locations of the sensors are defined based on the regions of interest to the dentist D.

[0085] The sensor fixture point 430 is a portion of the support structure 280 that is configured to secure the sensor 348f. In some embodiments, the sensor fixture point 430 is a hole in the surface of the support structure 280. In other embodiments, the sensor fixture point 430 is a thinner area of the support structure 280 that serves as a bed for the sensor 348f. In some embodiments, the sensor 348f is secured to the support structure 280 with an adhesive. In alternate embodiments, the support structure 280 includes mechanical mechanisms to secure the sensor 348f, such as a slot that the sensor 348f is slid into, arms that cross over the sensor 348f, or pegs that the sensor 348f slides onto. Other embodiments of sensor fixture point 430 are possible as well.

Concisely, the above-quoted paragraphs teach: (1) support structure 280 may comprise of holes into which sensors are placed ([0085]); and (2) fewer sensors (than holes) may be placed depending on the regions of interest to the dentist ([0075]). 
Hultgren teaches or suggests that the teeth are in direct contact when support structure 280 includes fewer sensors than holes.  Specifically, the teeth are in direct contact through the holes that remain unfilled by sensors.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “generating a sleep apnea diagnosis based on the SD [3D?] model …” contains a typographic error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.	
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hultgren (US 20150305669 A1, April 24, 2014) in view of Shewman (“3-Dimensional Physiologic Postural Range of the Mandible: A Computerized-Assisted Technique—A Case Study, ” August 2013).
Regarding claims 1-4 and 10-12, Hultgren teaches method for visualizing jaw function comprising: 
affixing a plurality of wireless position sensors in proximity to two or more pairs of opposing teeth of a patient's teeth/jaw (e.g., para [0063], [0071]-[0075], Figs. 5, 6); 
affixing an sensor board in proximity to the plurality of wireless position sensors (e.g., para [0069], [0077]); 
generating a three dimensional (3D) model the of kinesiologic activity of the craniomandibular complex based upon a sensing of the plurality of wireless position sensors by the sensor board while an upper and lower jaw of the teeth/jaw are in motion with respect to each other and including when the opposing teeth are in direct contact with each other (e.g., para [0027], [0031], [0075], [0085], [0113]-[0118], [0124], [0145]), as explained above.
Note that Hultgren teaches use of the sensor device when patient is sleeping.  See, e.g., para [0066].  Note further that Hultgren teaches calibration of sensors.  See, e.g., para [0138].
As discussed above, Hultgren teaches: (1) support structure 280 may comprise of holes into which sensors are placed ([0085]); and (2) fewer sensors (than holes) may be placed depending on the regions of interest to the dentist ([0075]).  Hultgren teaches or suggests that the teeth are in direct contact when support structure 280 includes fewer sensors than holes.  Specifically, the teeth are in direct contact through the holes that remain unfilled by sensors.  
However, Hultgren does not explicitly teach using the visualization of jaw function for generating an occlusal appliance for the treatment of sleep apnea based upon the 3D model.
Shewman teaches that jaw motion data may be useful in the construction of oral appliances for
sleep apnea patients.  For example, Shewman teaches that “[i]ntraoral lateral pterygoid recordings may lend important information in the construction of ‘pullforward’ appliances for sleep apnea patients to ensure the chosen appliance and/or position is within the physiologic range” (pp. 8-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shewman with the teachings of Hultgren such that the method further comprises generating a occlusal appliance for the treatment of sleep apnea based upon the 3D model (as recited in claims 1 and 11); such that the method further comprises calibrating the plurality of sensors with respect to the sensor board by selecting corresponding data points while the upper and lower jaw are in a known fixed position (as recited in claim 2); wherein the wireless position sensors are affixed in proximity to the two or more pairs of opposing teeth while affixed to a delivery jig, further comprising calibrating the plurality of sensors with respect to the sensor board based upon a known position of the wireless position sensors with respect to the delivery jig (as recited in claim 3); wherein the sensor board comprises: a magnetometer; and an accelerometer (as recited in claim 4); further comprising: calculating a space between the jaws and teeth corresponding to a desired positioning of the jaws and teeth and based upon the 3D model; and generating a mouth piece in conformity with the space to hold the jaws and teeth in the desired position (as recited in claim 10); as discussed above, a method for visualizing function comprising: affixing a plurality of wireless position sensors in proximity to two or more pairs of opposing teeth of a patient's teeth/jaw; affixing an sensor board in proxin.1ity to the plurality of wireless position sensors; generating a three dimensional (3D) model the of kinesiologic activity of the craniomandibular complex based on a sensing of the plurality of wireless position sensors by the board while an upper and lower jaw of the teeth/jaw are in motion with respect to each other; and generating a treatment plan for the modification of tooth structure based upon the 3-D model (as recited in claim 12) in order to improve the efficacy of the occlusal appliance by utilizing appropriate sensing modalities for determining the optimal geometry of the appliance. 	As discussed above, Hultgren (in view of Shewman) teaches generating a sleep apnea diagnosis based upon the 3D model; and generating a occlusal appliance for the treatment of sleep apnea based upon the 3D model and the diagnosis (as recited in claims 1, 11, and 12).  Note that that because the generated occlusal appliance is at once a diagnosis ofand a treatment for the sleep apnea.  It is a diagnosis because it is constructed based on information about physiological deficiencies that it is designed to remedy.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hultgren in view of Shewman, as applied to claim 1, and further in view of Arai et. al. (US 20070252586 A1, November 1, 2007) (hereinafter “Arai”).
Regarding claim 5, Hultgren teaches method for visualizing jaw function, except wherein the plurality of wireless position sensors are magnets.  Arai teaches use of magnetic sensors for measuring jaw function.  See, e.g., para [0012]-[0023].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arai with the method of Hultgren such that the method employs a plurality of wireless position sensors which are magnets in order to improve the accuracy of the measurements.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hultgren, in view of Shewman, as applied to claim 1, and further in view of Teixeira (US 20120022844 A1, January 26, 2012).
Regarding claims 7-9, Hultgren does not teach collecting physiologic data corresponding to the patient.  Teixeira teaches data fusion of various physiologic data corresponding to the patient in order to reduce the influence of multiple sources of signal noise affecting mechanical sensors. See, e.g., para [0031], [0254]-[0260], [0312].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Teixeira with the method taught by Hultgren such that the method further comprises collecting physiologic data corresponding to the patient; and generating a treatment plan for the patient based upon the 3D model and the physiologic data (as recited in claim 7); wherein the physiologic data comprises a selection of measurements of a list, the list comprising: a pulse oximetry; a heart rate; an EKG; an EEG; a blood pressure; and a skeletal muscle EMG (as recited in claim 8); further comprises using the 3D model for determining a craniomandibular relationship for a treatment bite position, wherein the treatment bite position can be modified or maintained throughout treatment with inter-occlusal appliances as determined by and correlated to one or more physiologic measurements (as recited in claim 9) in order to improve the accuracy of the measurements.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson, can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SCOTT LUAN/Primary Examiner, Art Unit 3792